DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  
For claim 11, the recitation “the time-controlled motion processes includes a train of motions being defined as a sequence”, on lines 2-3, should be changed to -- the time-controlled motion process includes a train of motions being defined as a sequence--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 12, the limitation “the set hatch displacement or the set hatch-motion time of the motion processes of the train of motions is different for at least some of the motion processes of the train of motions”, on lines 2-4, renders the claim indefinite. This limitation is considered indefinite because how to obtain “the set hatch displacement or the set hatch-motion time of the motion processes of the train of motions is different for at least some of the motion processes of the train of motions” (emphasis added) while independent claim 1 discloses only “a time-controlled motion process”, on line 4. It is unclear that “the motion processes of the train of motions”, on lines 2-3, and “the motion processes of the train of motions”, on lines 3-4, are the same or different. The clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (hereinafter Sohn, US 8,875,442 B2) in view of Klaus et al. (hereinafter Klaus, EP 2275634 A1).
For claim 1, Sohn discloses a control system for an electric drive assembly of a hatch of a motor vehicle (Figs. 1-2 of Sohn disclose a control system 10 for an electric drive assembly of a hatch 18a of a motor vehicle – see Sohn, Figs. 1-2; col. 2, line 58 through col. 3, line 2 and col. 3, lines 13-17), the control system comprising:
a drive assembly configured to reposition a hatch in motorized manner in a time-controlled motion process within a predetermined set hatch-motion time over a predetermined set hatch displacement (Figs. 1-2 and 7 of Sohn disclose a drive assembly 14 configured to reposition a hatch 18a in motorized manner in a time-controlled motion process within a predetermined set hatch-motion time over a predetermined set hatch displacement – see Sohn, Figs. 1-2 and 7; col. 3, lines 13-32 and col. 5, line 56 through col. 6, line 31).
Sohn discloses the control system including electronic control unit (ECU) 30 (see Sohn, Fig. 1, col. 4, lines 31-33) which is silent for specifically disclosing a regulating unit which that regulates the drive assembly to a set hatch speed during the motion process.
However, Klaus discloses a control system for an electric drive assembly of a hatch of a motor vehicle (see Klaus, Abstract, paragraph [0009]), wherein Klaus’ control system comprises a regulating unit which that regulates the drive assembly to a set hatch speed during the motion process (Klaus’ control system “control device” comprises a regulating unit “computing unit”/”arithmetic unit” which that regulates the drive assembly to a set hatch speed “target speed” during the motion process – see Klaus, Fig. 1. paragraphs [0011] and [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Sohn to incorporate teaching of Klaus for purpose of controlling hatch/ tailgate of a motor vehicle accurately and efficiently.
Sohn in view of Klaus disclose in a motion routine during the motion process, the control system ascertains a residual remaining hatch-motion time continuously and computes the set hatch speed continuously in accordance with a computation rule on the basis of the remaining hatch-motion time and supplies the hatch speed to the regulating unit (see Klaus Fig. 1, paragraphs [0009], [0011], [0013 and [0044]-[0047]).
For claim 2, Sohn in view of Klaus disclose the control system as claimed in claim 1 further comprising, a displacement-measuring unit for ascertaining the hatch displacement traveled (Sohn in view of Klaus disclose a Sohn’s displacement-measuring unit 26/Klaus’ displacement-measuring unit “position sensing” on paragraph [0035] for ascertaining the hatch displacement traveled – see Sohn, Fig. 1, col. 4, lines 31-46 and Klaus, Fig. 1, paragraph [0044]), and wherein the control system computes the remaining hatch displacement from the difference of the hatch displacement and the set hatch displacement (seem Klaus, Fig. 1, paragraphs [0045]-[0047]).
For claim 3, Sohn in view of Klaus disclose the control system as claimed in claim 1, wherein the control system computes the set hatch speed in accordance with the computation rule on the basis of the quotient formed from the remaining hatch displacement and the remaining hatch-motion time (see Klaus, Fig. 1, paragraphs [0045] and [0047]).
For claim 4, Sohn in view of Klaus disclose the control system as claimed in claim 1, wherein the drive assembly includes a drive shaft and a drive motor, and wherein motion of the hatch is represented by corresponding motion of the drive shaft (Figs. 1-3 of Sohn discloses drive assembly 14 includes a drive shaft 58 and a drive motor 46, and wherein motion of the hatch 18a is represented by corresponding motion of the drive shaft 58 – see Sohn, Figs. 1-3, col. 3, lines 13-45).
For claim 5, Sohn in view of Klaus disclose the control system as claimed in claim 1, wherein at the start of the time-controlled motion process, the hatch is stationary (Fig. 1 of Sohn discloses the hatch 18a at the start of the time-controlled motion process “close the hatch”(or “open the hatch) from “open the hatch” (or “close the hatch”), the hatch is stationary at fully open (or fully close) – see Sohn, Fig. 1 and Fig. 7, step 114, col. 5, lines 1-20. Also, Fig. 1 of Klaus discloses at the start of the time-controlled motion process, the hatch is stationary at starting position Xs).
For claim 6, Sohn in view of Klaus disclose the control system as claimed in claim 1, wherein the control system computes the set hatch speed cyclically (Fig. 7 of Sohn discloses the control system computes the set hatch speed cyclically -- see Sohn, Fig. 7, col. 4, line 60 through col. 5, line 59. Also, Fig. 1 of Klaus discloses the control system computes the set hatch speed cyclically—see Klaus, Fig. 1, paragraph [0047]).
For claim 8, Sohn in view of Klaus disclose the control system as claimed in claim 1, wherein the control system performs the computation of the set hatch speed in accordance with the computation rule additionally on the basis of predetermined limiting criteria for the set hatch speed, wherein a necessary condition in connection with the computation of the set hatch speed is an adherence to the predetermined limiting criteria, staying below a maximum hatch speed and/or exceeding a minimum hatch speed (see Klaus, Fig. 1, paragraph [0032]).
For claim 9, Sohn in view of Klaus disclose the control system as claimed in claim 8, wherein the predetermined limiting criteria have been defined in a manner depending on the traveled hatch displacement and/or on the remaining hatch displacement and/or on the elapsed motion time and/or on the remaining hatch-motion time (see Klaus, Fig. 1, paragraphs [0030]-[0032]).
For claim 11, Sohn in view of Klaus disclose the control system as claimed in claim 1, wherein the time-controlled motion processes includes a train of motions being defined as a sequence and wherein the control system implements the motion routine for the sequence in succession, and wherein a set hatch displacement and  a set hatch-motion time have  been respectively assigned to the motion processes of the train of motions (see Klaus, Fig. 1, paragraphs [0045]-[0047]).
Claim 14 is a method claim which is either same or similar to “control system” claim 3. The explanation is omitted.
For claim 15, Sohn discloses a drive assembly (Fig. 1 of Sohn discloses a drive assembly 10 – see Sohn, Fig. 1, col. 2, lines 58-59) comprising:
an actuator configured to reposition a hatch relative to a vehicle body (Fig. 1 of Sohn discloses an actuator 14 configured to reposition a hatch 18/18a relative to a vehicle body 22/22a – see Sohn, Fig. 1, col. 2, lines 58-65); and
a controller programmed to command the actuator to move the hatch between an open position and a closed position at a set hatch speed (Fig. 1 of Sohn discloses a controller 30 programmed to command the actuator to move the hatch between an open position and a closed position at a set hatch speed – see Sohn, Fig. 1, col. 4, line 60 through col. 5, line 59).
Sohn discloses the controller programmed to command the actuator to move the hatch between an open position and a closed position at a set hatch speed which is silent to be based on a remaining hatch displacement and a remaining hatch-motion time such that the hatch moves between the open and closed position within a predetermined set hatch-motion time regardless of environmental factors acting on the hatch.
However, Klaus discloses a controller programmed to command the actuator to move the hatch between an open position and a closed position at a set hatch speed (Klaus discloses a controller “PI controller, PID controller” programmed to command the actuator to move the hatch between an open position and a closed position at a set hatch speed -- see Klaus, Abstract, paragraphs [0009] and [0013]) that is based on a remaining hatch displacement and a remaining hatch-motion time such that the hatch moves between the open and closed position within a predetermined set hatch-motion time regardless of environmental factors acting on the hatch (see Klaus, Fig. 1. paragraphs [0011]- [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Sohn to incorporate teaching of Klaus for purpose of controlling hatch/ tailgate of a motor vehicle accurately and efficiently.
For claim 16, Sohn in view of Klaus disclose the drive assembly according to claim 15 further comprising a displacement-measuring unit configured to output a displacement traveled by the hatch, and wherein the controller is further programmed to receive the displacement traveled and determine the remaining hatch displacement based on a difference between a displacement between the open and closed positions and the displacement travelled (see explanation in claim 2 above).
For claim 17, Sohn in view of Klaus disclose the drive assembly according to claim 15, wherein the controller is further programmed to compute the set hatch speed based on a quotient formed from the remaining hatch displacement and the remaining hatch-motion time (see explanation in claim 3 above).
For claim 18, Sohn in view of Klaus disclose the drive assembly according to claim 15, wherein the controller is further programmed to cyclically calculate the residual remaining hatch-motion time and to cyclically calculate the set hatch speed (see Sohn, Fig. 7, col. 4, line 60 through col. 5, line 59, and see Klaus, Fig. 1, paragraph [0047]).
For claim 20, Sohn in view of Klaus disclose the drive assembly according to claim 15, wherein the actuator includes an electric motor (Figs. 1-2 of Sohn disclose the actuator 14 which includes an electric motor 46 – see Sohn, Figs. 1-2, col. 3, lines 13-21).
Allowable Subject Matter
Claims 7, 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846